United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-2079
                                     ___________

Edward Ronwin,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Missouri.
Ameren, Missouri Corporation; Jeffrey *
Green; Bryan Vance; Gregory Stoner, *       [UNPUBLISHED]
Union Electric Company,               *
                                      *
            Appellees.                *
                                 ___________

                              Submitted: February 1, 2010
                                 Filed: February 4, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Edward Ronwin appeals the district court’s1 adverse judgment on his claims
challenging, inter alia, the exercise of authority related to the issuance of permits for
the installation of boat docks on his lakefront property. Following careful review, we
find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.



      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.